DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 22 December 2021 is acknowledged and entered.  Following the amendment, claims 17, 20, 31 and 33 are cancelled, and claim 14 is amended.    
Currently, claims 14, 15, 21, 23, 25, 27, 29 and 34 are pending, and claims 14, 15, 25 and 34 are under consideration. Claims 21, 23, 27 and 29 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 17, 20 and 33 are moot as the applicant has canceled the claims.  

Formal Matters:
Claims
Claim 34 is objected to for the following informalities, appropriate correction is required:
Claim 34 recites “a variable domain of heavy chain antibodies (VHH) or a variable domain of new antigen receptors (VNAR)”; the following is suggested: “a variable domain of a heavy chain antibody (VHH) or a variable domain of new antigen receptor (VNAR) antibody”.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amended claim 14 remains indefinite for the recitation “(2) a targeting moiety that is an antibody directed to a marker expressed on a human IL-1R1 and/or IL-1RacP-expressing T cell and wherein the targeting moiety restores activity of the mutated IL-1p cytokine on target cells” because it is unclear what such a marker is, and whether it is exclusively expressed on the human T cell expressing IL-1R1 and/or IL-1RacP.  Neither the prior art has established nor the specification discloses such a specific marker.  The metes and bounds of the claim, therefore, cannot be determined.  The claim is further indefinite because it is unclear how such an antibody (directed to a marker expressed on a human IL-1R1 and/or IL-1RacP-expressing T cell) can restores activity of the mutated IL-1 cytokine on target cells since there is no indication in the claim that the mutated human IL-1b (part (1)) and the antibody (the targeting moiety of part (2)) are related or associated in any way in the composition.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 14, 15, 25 and 34 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable for the reasons of record set forth in the previous Office Actions mailed on 2/20/2020, 6/26/2020, and 6/24/2021.
Applicants argument filed on 22 December 2021 has been fully considered, but is not deemed persuasive for the reasons below.   
At pages 5-6 of the response, the applicant argues that claim 14 is amended to clarify that the patient population is one in need of an anti-pathogen T cell response, and clearly one of skill in the art could make and/or use the presently claimed invention for stimulating an anti-pathogen T cell (i.e., activation of a T cell expressing IL-1R1 and/or IL-1RacP) in patients in need thereof; and that as stated in the previous response, Example 2 of the present application shows that the mutated IL-1 has reduced binding affinity to its target receptor, and the targeting moiety restores the activity of the mutated IL-1 by binding to its target receptor on the cell surface.  Applicants further argue, citing the Ben-Sasson reference (2011), that Ben-Sasson further elucidates the direct action of IL-1 on stimulating T cells, wherein among tested cytokines, IL-1 enhanced antigen plus LPS-driven responses, resulting in a 5- to 10-fold greater response to antigen, LPS and IL-1 than that observed with antigen plus LPS, and that however, the authors also recognized that immunization with IL-1 enhanced the cytotoxic activity of the responding cells, as assessed with an in vivo cytotoxicity assay, which  cytotoxicity problem is solved by the present invention, as stated in the present claims (i.e., the mutated human IL-1 having reduced but restorable activity as compared to wild type human IL-1).
This argument is not persuasive for the reasons of record.  Again, while Example 2 shows that the mutated IL-1 has reduced binding affinity to its target receptor, and the targeting moiety restores the activity of the mutated IL-1 by binding to its target receptor on the cell surface via an in vitro assay for measuring NF-B, the targeting antibody used is a nanobody to Her2, which is not in any way related to the presently claimed method of treatment, wherein the targeting antibody is directed to a marker expressed on a human IL-1R1 and/or IL-1RacP-expressing T cell.  Given that such a marker is unknown and unidentified; the specification discloses 0 species meeting the limitations of the claims for the targeting moiety or antibody; such a marker and the targeting moiety or antibody thereto is absolutely critical for the claimed method, which structures are not predictable, clearly, identifying such a specific marker is not routine in the art, and it would require undue experimentation of the skilled artisan prior to using  and (2) a targeting moiety/ antibody of the composition, are physically related or associated in any way (fusion protein, for example), therefore, it is unclear as to how the claimed method could achieve the desired functional activity.  Furthermore, with respect to applicants argument, regarding the Ben-Sasson reference (2011), that “however, the authors also recognized that immunization with IL-1 enhanced the cytotoxic activity of the responding cells, as assessed with an in vivo cytotoxicity assay” (page 5), which  “cytotoxicity problem is solved by the present invention, as stated in the present claims”, it is unclear what point applicant is trying to make and why IL-1 enhanced cytotoxic activity of the responding cells is a problem needed to be solved, since enhanced cytotoxic activity of the responding cells (CD8 cells, for example) is a desirable activity in fighting infections.  Note, the reference only has 4 pages.  It is toxicity of IL-1 itself (not the cytotoxic activity of the responding cells), which hinders the clinical use of this cytokine.  As addressed in the previous Office Action, IL-1 is a potent pro-inflammatory cytokine, and is involved in the development of many inflammatory and autoimmune diseases and certain cancer.  Ben-Sasson also acknowledges that if IL-1 acts only on the antigen-stimulated CD4 T cells, much of the toxicity is lost, … if the number of responding T cells were limited, as would be the case in physiologic immunization, we suspect that these side-effects would be markedly diminished; that the challenge is to develop a strategy that would allow IL-1 or some surrogate to be used in such a way that only T cells (or indeed only the responding T cells) were targeted; and an alternative would be to find pharmacologic manner to reproduce the IL-1 effect and to target that effect to the CD4 or CD8 cell populations; and that whether either approach will be feasible will await direct future work (page 124, 2nd column, last paragraph).  Clearly, the targeting moiety (in either way) remains a major challenge for the practical or clinical use, which is not solved by the present invention.  Until then, the claimed method of treatment is not enabled, and mere argument that one of skill in the art could make and/or use the presently claimed invention is unpersuasive. 

Written Description 
Claims 14, 15, 25 and 34 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the previous Office Actions mailed on 2/20/2020, 6/26/2020, and 6/24/2021.
Applicants argument filed on 22 December 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 6-7 of the response, the applicant argues that the applicant argues, citing MPEP §2163, that possession may be shown in any number of ways and an Applicant need not describe every claim feature exactly, rather, all that is required is "reasonable clarity"; that the claimed composition is required to have reduced binding affinity for human IL-1 receptor and have such reduced affinity restorable by the targeting moiety, and the Office must consider whether one of skill in the art would consider that the Applicant was in possession of the invention as a whole; that the Office is focused on a single element of the claims and does not consider that the claimed composition, when considering the explicit structural and functional elements recited, is well-supported by the application; and that stated another way, when viewed in light of the multi-component complexity of the present compositions, the amended claims satisfy the written description requirement, accordingly, the specification provides sufficient written description for the presently claimed targeting moiety that is an antibody directed to a marker expressed on a human IL-lR1 and/or IL-lRacP-expressing T cell in patients in need thereof.
This argument is not persuasive because the argument is merely “empty” or conclusory statement.  It is unclear what “the Office is focused on a single element of the claims and does not consider that the claimed composition … is well-supported by the application” is meant, as one of the two (1/2 or 50%) active ingredients in the composition used in the claimed method is not ever disclosed or particularly described in the instant application.  Ignoring a half of what is being claimed cannot be considered a proper written description analysis accounting for what the claim as a whole covers.  Note, the instant rejection addresses the written description issue, and is not a prior art rejection.  In addition, as discussed previously, while the claims encompass the use of an antibody directed to a marker expressed on a human IL-1R1 and/or IL-1RacP-expressing T cell (claim 14, for example), wherein the antibody is a single domain antibody comprising a VHH or VNAR (claims 15 and 34, for example), the specification does not disclose a single species of the claimed targeting moiety, antibody, VHH or VNAR.  As such, no targeting moiety, antibody, VHH or VNAR meeting the limitations of the present claims is ever disclosed or particularly described.  Therefore, the specification fails to provide adequate written description for the extremely broad genus of the targeting moiety as claimed (with 0 species meeting the limitations of the claims disclosed).  As such, it is unclear as to why one of skill in the art would consider that the applicant was in possession of the invention as a whole, in view of that 0 species meeting the limitations of the claims is disclosed in the specification.  Furthermore, once again, the first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
1/16/22